DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 03/14/2022 are acknowledged and entered.

Claims 1-8 and 15-17 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-8 and 15-17 are currently pending.  Further, a substitute specification was filed on 03/14/2022 in respond to the noted informality of the Office action mailed 01/13/2022, where “a substitute specification in clean form that includes all amendments made. As no amendments are made in this response (i.e., the amendments have already been made), no marked-up version is attached.” 

Election/Restrictions
Applicant’s election of species for (a) a type of composition/active ingredient and (b) a type of adverse drug reactions in the reply filed on 03/14/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species are as follows: for species ‘(a)’, “Applicant hereby elects mevalonate, one of the species of original claim 2”; and for species ‘(b)’, “Applicant hereby elects damage to kidney tubule cells, one of the species of original claim 5”.
Further, applicant’s alleges that “It is noted that claims 7 and 8, as currently presented, are not limited to preventing or treating damage to nerve cells and pancreatic cells; rather, they merely narrow the definitions of such damage from the broader scope of claim 5. Accordingly, they, too, cover the treatment of damage to kidney tubule cells”.  The examiner respectfully disagrees for applicants have not provide any type of factual evidences that the elected ‘kidney tubule cells’ are synonymous with either ‘nerve cells’ or ‘pancreatic cells’ and/or ‘damage to kidney tubule cells’ would result in disease such as Huntington’s syndrome or diabetes as claimed by instant claims 7 and 8.  Thus, claims 7 and 8 are withdrawn.  Further, the species election requirements mailed on 01/13/2022 require that applicant elect a single specific type of adverse drug reactions.  An election of a subgeneric species does not equate an election of every species within that subgeneric species for this type of election is not a single specific type of adverse drug reactions, and as a result, this election would fail to meet the species election requirements mailed on 01/13/2022.  

Claims 3, 6-8, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

It is relevant to note that applicant’s elected species (i.e. the treatment methodology for “statin-induced adverse drug reactions” where it caused damage to “kidney tubule cells” using the compound “mevalonate”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1, 2, 4, and 5 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/KR2018/013307 that was filed on 11/05/2018.

Receipt is acknowledged of certified copies of papers (Korean Patent Application KR10-2017-0146515 that was filed on 11/06/2017) required by 37 CFR 1.55.


Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 11/06/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 05/05/2020 and 03/23/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which depends of claim 1, is indefinite for the recitation of the “wherein” clause because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds claimed .
Claim 1 is directed to a treatment methodology with two primary claim elements that are (1) a patient population having a “statin-induced adverse drug reactions”; and (2) using “at least one active ingredient selected from the group consisting of an isoprenoid-based compound, zaragozic acid, terbinafine, and ketoconazole”.  However, the way in which the “wherein” clause is written, it is not clear how this phrase is limiting to the type of patient population.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the type of patient population.  That is the type of patient population would encompass i) a patient having an adverse drug reactions using statin drug(s) only as recited by instant claim 1; (ii) a patient having an adverse drug reactions using ‘oxysterols’ drug(s) only; (iii) a patient having an adverse drug reactions using a combination of statin drug(s) and ‘oxysterols’ drugs; or (iv) a patient having an adverse drug reactions where the statin drug(s) react with the naturally occurring ‘oxysterols’ as recited by withdrawn claim 15.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which type of patient population that the claim reads upon.
Applicants’ specification does not reasonably describe the type of patient population that meets this claimed criteria or provide clarity to this phrase such that one of ordinary skill in the art would understand which type of patient population would have the claimed results.  Applicants generically state: (para. [0014] on pg. 4 of the substitute specification)
“In the present specification, "adverse drug reactions" refers, in a broad sense, to unwanted reactions induced by a specific drug, and preferably refers to adverse effects caused by a drug. In the present specification, the adverse drug reactions refer to any adverse effects that may be induced by a statin which is a cholesterol synthesis inhibitor.”

The present specification exemplify subject/patient having an adverse drug reactions using a combination of statin drug(s) and ‘oxysterols’ drugs (see Examples 1-6 on pages 15-26 of the substitute specification) and specifically states that “it could be confirmed that statin induced adverse effects were not induced by administration of a low concentration of the statin in vivo or by the oxysterol alone, but administration of a low concentration of the statin in the presence of the oxysterol could induce rapid damage to the cells, thus inducing adverse effects such as acute renal failure” (para. [0090] on pg. 23 of the substitute specification).  Thus, it is unclear from applicants’ specification which type of patient population that the claim reads upon.
Consequently, claim 4 and its dependent claim(s) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is an enablement rejection.
There are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is “undue”. These factors include, but are not limited to: 1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of one of ordinary skill; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary needed to make or use the invention based on the disclosure. See In re Wands USPQ 2d 1400 (CAFC 1988) and MPEP § 2164.01(a).

(1-2) The breadth of the claims and the nature of the invention:
Claim 1 is directed to a treatment methodology with two primary claim elements that are (1) a patient population having a “statin-induced adverse drug reactions”; and (2) using “at least one active ingredient selected from the group consisting of an isoprenoid-based compound, zaragozic acid, terbinafine, and ketoconazole”.  Under the broadest reasonable interpretation (BRI), this treatment methodology encompasses both (i) a treatment methodology that uses either terbinafine or ketoconazole, which are art recognized antifungal drugs, to treat patient having a “statin-induced adverse drug reactions” and (ii) a combination therapy using the combination of a statin drug(s) and either terbinafine or ketoconazole. 

(3 and 5) The state of the prior art and the level of predictability in the art:
The prior art teaches that metabolic drug-drug interactions are caused by inhibition or stimulation of cytochrome P450 (CYP450) hepatic metabolizing enzymes and/or drug transporters.  Both the compounds of terbinafine and ketoconazole are CYP450 inhibitors (see Eljaaly et al. (J. Transl. Sci., 2017, 3(3), pp. 1-4) and S. Krishnan-Natesan (Expert Opinion on Pharmacotherapy, 2009, 10(16), pp. 2723-2733).  It has been established that various statins interact with various azole antifungals such that their combination of use can be contraindicated.
Since neither the prior art nor the present specification teaches using the combination of any type of statin drugs with any type of antifungal drugs to treat any type of condition, it would not be predictable to determine the responsiveness of patient having a “statin-induced adverse drug reactions” to be given the antifungal drug of either terbinafine or ketoconazole.  Therefore, the predictability of (i) using either terbinafine or ketoconazole to treat patient having a “statin-induced adverse drug reactions” and (ii) a combination therapy using the combination of a statin drug(s) and either terbinafine or ketoconazole would be low given that the combination of any type of statin drugs with any type of antifungal drugs are contraindicated.

(4) The level of one of ordinary skill in the art:
The level of skill would be high, most likely at the Ph.D. level and/or a clinician in the field of metabolic drug-drug interactions.

(6-7) The amount of direction provided by the inventor and the existence of working examples:
The present specification only exemplify treating a subject/patient having an adverse effect when co-administering of oxysterol and statin and then administering mevalonate, an isoprenoid-based compound, to reduce the adverse effect (Example 6 on pages 23-26 of the substitute specification).  The present specification also states that “it could be confirmed that statin induced adverse effects were not induced by administration of a low concentration of the statin in vivo or by the oxysterol alone, but administration of a low concentration of the statin in the presence of the oxysterol could induce rapid damage to the cells, thus inducing adverse effects such as acute renal failure” (para. [0090] on pg. 23 of the substitute specification).  Therefore, one cannot extrapolate this treatment methodology to a treatment methodology that uses either terbinafine or ketoconazole to treat patient having a “statin-induced adverse drug reactions” and/or a combination therapy using the combination of a statin drug(s) and either terbinafine or ketoconazole as claimed.

 (8) The quantity of experimentation needed to make or use the invention based on the content of
the disclosure:
Accordingly, the broad and unpredictable nature of the invention and the lack of specific guidance from the specification, the Examiner contends that the quantity of experimentation needed to make and or use the invention would be great. Note that there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and use the invention as broadly as it is claimed. In re Vaeck, 947 F.2d 488, 496 & n.23, 20 USPQ2d 1438, 1445 * n.23 (Fed. Cir. 19991).  In this case, applicants have not provided any working examples that would teach this treatment methodology that falls within a highly unpredictable art area.  Therefore, it is deemed that further research of an unpredictable nature would be necessary to make or use the invention as claimed.  Thus, due to the inadequacies of the instant disclosure one of ordinary skill would not have a reasonable expectation of success and the practice of the full scope of the invention would require undue experimentation.
Therefore based on the evidences as a whole regarding each of the above factors (e.g. factors 1-8), the specification, at the time the application was filed, does not satisfy the enablement requirement for the instant claimed invention.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
May 7, 2022